Order entered August 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00456-CV

          VILLAGE CRESTMONT HOUSTON USA, L.L.C., ET AL., Appellants

                                                V.

                      JOSE J. GAITAN, INDIVIDUALLY AND D/B/A
                      EC & J REMODELING & PAINTING, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-08108

                                            ORDER
       In an order dated July 30, 2015, we ordered Melba Wright, Official Court Reporter for
the 191st Judicial District Court, to file, within ten days, either the reporter’s record or written
verification that appellants have not requested, paid for, or made arrangements to pay for the
record. We notified appellants that if we received verification that they have not requested, paid
for, or made arrangements to pay for the reporter’s record, we would order the appeal submitted
without the reporter’s record.
       On July 31, 2015, Ms. Wright filed a letter stating that appellants have not requested the
reporter’s record. Accordingly, we ORDER the appeal submitted without the reporter’s record.
See TEX. R. APP. P. 37.3(c).
       Appellants’ brief is due THIRTY DAYS from the date of this order.
                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE